368 U.S. 34 (1961)
WINKLE
v.
BANNAN, WARDEN.
No. 93, Misc.
Supreme Court of United States.
Decided November 6, 1961.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF MICHIGAN.
Petitioner pro se.
Paul L. Adams, Attorney General of Michigan, Joseph B. Bilitzke, Solicitor General, and Robert Weinbaum, Assistant Solicitor General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and, as suggested by the Attorney General of Michigan, the case is remanded for consideration in light of Mapp v. Ohio, 367 U.S. 643.